DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
Claims 1-4, 7-16, 18-20, and 37-39, filed 03/18/2020, are currently pending and are under consideration. 
Claim Objections
Claim 8 is objected to because of the following informalities:  
Claim 8, line 1, “physiologic parameters” should read “physiological parameters” in order to provide proper antecedence. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 14, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the cognitive response" in 5.  There is insufficient antecedent basis for this limitation in the claim. Further, claim 4 recites “a better cognitive performance”. The term “better cognitive performance” is a relative term which renders the claim indefinite. The term “better cognitive performance” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Specifically, the specification fails to provide a way to determine what would constitute “better”. 
The term “every day activities” in claims 14 and 15 is a relative term which renders the claim indefinite. The term “every day activities” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Specifically, the specification gives examples of a few activities such as talking and eating, but fails to provide a definition that would allow an activity to be classified as an every day activity or not. Additionally, this is subjective to the person making the determination, further adding to the indefiniteness of the claimed terminology. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 7-16, 18-20, and 37-39 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a system and method for providing a cognitive training session, determining an aspect of cognitive performance, monitoring lifestyle, physiological, or medical parameters of the subject, identifying peaks in the cognitive performance data by comparing the data to stored data, identifying lifestyle, physiological, or medical parameters associated with the peak, and providing recommendations based on the association. To determine whether a claim satisfies the criteria for subject matter eligibility, the claim is evaluated according to a stepwise process as described in MPEP 2106(III) and 2106.03-2106.04. The instant claims are evaluated according to such analysis. 
Step 1: Is the claim to a process, machine, manufacture or composition of matter?
Claims 1 and 37 are directed towards a method, and claim 18 is directed towards a system, and thus meet the requirements for step 1. 
Step 2A (Prong 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
	Claims 1, 18, and 37 recite a system and method for providing a cognitive training session, determining an aspect of cognitive performance, monitoring lifestyle, physiological, or medical parameters of the subject, identifying peaks in the cognitive performance data by comparing the data to stored data, identifying lifestyle, physiological, or medical parameters associated with the peak, and providing recommendations based on the association. The limitation of a system and method for providing a cognitive training session, determining an aspect of cognitive performance, monitoring lifestyle, physiological, or medical parameters of the subject, identifying peaks in the cognitive performance data by comparing the data to stored data, identifying lifestyle, physiological, or medical parameters associated with the peak, and providing recommendations based on the association, as drafted in claims 1, 18, and 37, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of processing circuitry and sensors. For example, providing a cognitive training session, determining an aspect of cognitive performance, monitoring lifestyle, physiological, or medical parameters of the subject, identifying peaks in the cognitive performance data by comparing the data to stored data, identifying lifestyle, physiological, or medical parameters associated with the peak, and providing recommendations based on the association in the context of this claim encompasses a clinician providing cognitive training to a subject, determining an aspect of cognitive performance, monitoring lifestyle, physiological, or medical parameters of the subject, identifying peaks in the cognitive performance data by comparing the data to stored data, identifying lifestyle, physiological, or medical parameters associated with the peak, and providing recommendations based on the association. Other than reciting processing circuitry and sensors, nothing in the elements of the claims precludes the step from practically being performed in the mind. 
	If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Therefore, claims 1, 18, and 37 recite an abstract idea of a mental process. 
Step 2A (Prong 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
	The additional elements of processing circuitry and sensors (i.e. as generic computer components to acquire, process, and analyze signals) such that they amount to no more than mere instructions to apply the exception using generic computer components.
	Accordingly, the additional elements do not integrate the abstract idea into a practical application. 
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
The additional elements when considered individually and in combination are not enough to qualify as significantly more than the abstract idea. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of processing circuitry and sensors amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claims are not patent eligible.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 8-12, 14, 15, 18, 20, and 37-39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walker et al. (US Patent Application Publication 2017/0053088 – APPLICANT CITED ON 06/15/2020 IDS), hereinafter Walker.
Regarding claim 1, Walker teaches a computer implemented method for managing a subject suffering from cognitive impairment, the method comprising:
providing to a subject a cognitive training session (e.g. Abstract; Par. [0028]); 
determining at least one aspect of the subject's cognitive performance based on and/or in response to said training session (e.g. Par. [0028]); 
monitoring one or more life style, physiological and/or medical parameters of the subject before, during and/or after said training session (e.g. Par. [0293]); 
identifying peaks in the subject's cognitive performance; wherein the identifying comprises: comparing the determined cognitive performance to stored cognitive performance data, wherein the stored cognitive performance data comprise cognitive performance test results of the subject, obtained during previous cognitive training sessions and/or cognitive performance test results of other subjects suffering from cognitive impairment and having at least one similar patient characteristic (e.g. Par. [0230]: current tests are compared to past tests); 
identifying one or more life style, physiological and/or medical parameters positively or negatively associated with the peak in the cognitive performance (e.g. Par. [0225]); and 
providing the subject with a life style, physiological and/or medical recommendation based on the identified association (e.g. Par. [0225]: therapy plan is dynamically adjusted; Par. [0227]: system provides recommendations).
Regarding claim 3, Walker further teaches wherein the cognitive impairment is associated with Alzheimer's disease (e.g. Par. [0193]).
Regarding claim 4, Walker further teaches providing to the subject a second training session, and determining the at least one aspect of the subject's cognitive performance based on and/or in response to said second training session and comparing the cognitive response obtained in response to said first and second training sessions and determining one or more training characteristics associated with a better cognitive performance (e.g. Par. [0195]: synergy between iterations of therapy is determined and feedback is provided; Par. [0221]: multiple cognitive tests can be performed), wherein the one or more training characteristics comprise type of training, performances of specific cognitive capabilities and ratio between them, length of training, frequency of training sessions, subject's compliance to the training sessions, or any combination thereof (e.g. Par. [0231]: frequency of training sessions can be far apart enough to see improvement, such as 3, 6, or 9 months).
Regarding claim 8, Walker further teaches wherein the one or more physiologic parameters are selected from the group consisting of: body temperature, respiratory rate, pulse rate, blood pressure, blood sugar, blood oxygen, cholesterol, blood pH value, body fat, skin resistance, blood pressure, or any combination thereof (e.g. Par. [0124]-[0134], [0191]).
Regarding claim 9, Walker further teaches wherein the one or more medical parameters are selected from the group consisting of: drug administered, medical treatment, physiotherapy, psychological treatment, psychiatric treatment or any combination thereof (e.g. Par. [0250]: pharmacological component is assessed).
Regarding claim 10, Walker further teaches wherein the one or more life style parameters are selected from the group consisting of: physical activity, nutrition, consumption of food supplements, social interactions, sleep quality, sleep/wakefulness, degree of maintaining daily routine, or any combination thereof (e.g. Par. [0251]: non-pharmacological components such as sleep and exercise are assessed and recommended).
Regarding claim 11, Walker further teaches assigning a score representing the subject's cognitive status (e.g. Par. [0230]: disease related mechanisms are scored).
Regarding claim 12, Walker further teaches identifying, based on said comparison, a deterioration in cognitive performance and providing the subject with a life style, physiological and/or medical recommendation based on the identification (e.g. Pars. [0244]0-[0245]: based on comparison data, if the value is not within range then recommendations are made).
Regarding claim 14, Walker further teaches monitoring every day activities performed by the subject (e.g. Par. [0210]: information about the user such as sleep data is gathered; sleep is being considered an every day activity).
Regarding claim 15, Walker further teaches identifying every day activities positively or negatively associated with the peak in the cognitive performance; and providing the subject with a recommendation based on the identified association (e.g. Par. [0217]: changes in sleep pattern is identified as cognitive decline; Par. [0219]: system may recommend getting more sleep).
Regarding claim 18, Walker teaches a system for managing a cognitive condition of a subject suffering from cognitive impairment, the system comprising:
a cognitive monitoring unit configured to monitor the subject and to determine a change in the subject's cognitive performance (e.g. Par. [0005]; Par. [0027]);
one or more sensors configured to monitor one or more life style, physiologic and/or medical parameters of the subject before, during and/or after said monitoring period (e.g. Par. [0293]; Par. [0233]: sensor based data); and
a processing circuitry configured to: identify peaks in the subject's cognitive performance; wherein the identifying comprises comparing the determined cognitive performance to stored cognitive performance data; wherein the stored cognitive performance data comprise cognitive performance test results of the subject obtained during previous cognitive monitoring periods and/or cognitive performance test results of other subjects suffering from cognitive impairment and having at least one similar patient characteristic (e.g. Par. [0230]: current tests are compared to past tests of the user; Fig. 1: processor 4), 
identify one or more changes in life style, physiological and/or medical parameters positively or negatively associated with the peak in the cognitive performance (e.g. Par. [0225]); and
provide the subject with a life style, physiological and/or medical recommendation based on the identified association (e.g. Par. [0225]: therapy plan is dynamically adjusted; Par. [0227]: system provides recommendations).
Regarding claim 20, Walker further teaches wherein the cognitive impairment is associated with Alzheimer's disease (e.g. Par. [0193]). 
Regarding claim 37, Walker teaches a computer implemented method to avoid or minimize cognitive drops, the method comprising:
providing to a subject a cognitive monitoring tool, the cognitive monitoring tool comprising at least one passive monitoring and/or training session (e.g. Par. [0028]);
determining at least one aspect of the subject's cognitive performance based at least on the cognitive monitoring tool (e.g. Par. [0028]);
monitoring one or more life style, physiological and/or medical parameters of the subject before, during and/or after the passive monitoring and/or training session e.g. Par. [0293];
identifying a decline in the subject's cognitive performance; wherein the identifying comprises: comparing the determined cognitive performance to stored cognitive performance data; wherein the stored cognitive performance data comprise cognitive performance test results of the subject obtained during previous cognitive sessions (e.g. Par. [0230]: current tests are compared to past tests in order to determine progress);
identifying changes in one or more physiological and/or medical parameters positively or negatively associated with the decline in the cognitive performance (e.g. Par. [0225]); and
providing an output signal indicative of one or more physiological and/or medical parameters positively or negatively associated with the decline in the cognitive performance (e.g. Par. [0225]: therapy plan is dynamically adjusted; Par. [0227]: system provides recommendations).
Regarding claim 38, Walker further teaches providing an alarm (e.g. Par. [0301]: an alert is provided).
Regarding claim 39, Walker further teaches providing a physiological and/or medical recommendation based on the identified association (e.g. Par. [0225]: therapy plan is dynamically adjusted; Par. [0227]: system provides recommendations).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Walker et al. (US Patent Application Publication 2017/0053088 – APPLICANT CITED ON 06/15/2020 IDS), hereinafter Walker, as applied to claims 1 and 18 above, and further in view of Brum et al. (Brum PS, Forlenza OV, Yassuda MS. Cognitive training in older adults with Mild Cognitive Impairment: Impact on cognitive and functional performance. Dement Neuropsychol. 2009;3(2):124-131. doi:10.1590/S1980-57642009DN30200010), hereinafter Brum.
Claims 1 and 18 are anticipated by Walker as indicated above. Regarding claims 2 and 19, Walker fails to disclose wherein the other subjects are suffering from the same cognitive impairment as the monitored subject. Brum is directed towards cognitive training in older adults. Brum discloses wherein the other subjects are suffering from the same cognitive impairment as the monitored subject (e.g. Page 125, Section titled Materials and methods: the study consists of multiple adults diagnosed with cognitive impairment). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Walker to include the other subjects suffering from the same cognitive impairment as the monitored subject as taught by Brum in order to find the predictable results of evaluating the impact of cognitive training on the subjects.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Walker et al. (US Patent Application Publication 2017/0053088 – APPLICANT CITED ON 06/15/2020 IDS), hereinafter Walker, as applied to claim 4 above, and further in view of Martucci et al. (US Patent Application Publication 2017/0098385 – APPLICANT CITED ON 06/15/2020 IDS), hereinafter Martucci.
Claim 4 is anticipated by Walker as indicated above. Regarding claim 7, Walker fails to disclose wherein the first and second training sessions are different from one another. Martucci is directed towards systems and methods for enhancing cognitive abilities. Martucci discloses using different training sessions (e.g. Par. [0040]: new challenges are used in training sessions to determine subject’s true cognitive ability). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Walker to include the first and second training sessions being different from one another as taught by Martucci in order to provie the predictable results of determining the subject’s true cognitive ability.
Claims 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Walker et al. (US Patent Application Publication 2017/0053088 – APPLICANT CITED ON 06/15/2020 IDS), hereinafter Walker, as applied to claim 1 above, and further in view of Goldman et al. (US Patent Application Publication 2006/0051727 – APPLICANT CITED ON 11/19/2021 IDS), hereinafter Goldman.
Claim 1 is anticipated by Walker as indicated above. Regarding claim 13, Walker fails to disclose wherein the training is an active training comprising memory training, attention training, lingual training, numeric training, motoric training, social training, reading training, orientation training, problem solving, or any combination thereof. Goldman is directed towards a method for enhancing memory and cognition. Goldman discloses the training being memory and attention training (e.g. Par. [0014]; Par. [0016]; Par. [0052]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Walker to include the training being memory and attention training as taught by Goldman in order to provide the predictable results of enhancing the user’s memory and cognition.
Claim 1 is anticipated by Walker as indicated above. Regarding claim 16, Walker fails to disclose recording and/or storing the subject's memories during periods of peak performance. Goldman is directed towards a method for enhancing memory and cognition. Goldman discloses recording the subject's memories during periods of peak performance (e.g. Par. [0016]: recording responses from the adult during cognitive training). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Walker to include recording the subject's memories during periods of peak performance as taught by Goldman in order to provide the predictable results of enhancing the user’s memory and cognition.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shahaf (US 2018/0184962) teaches methods and systems for determination of mental state.
Ten Kate (US 2018/0310889) teaches monitoring a physical or mental capability of a person.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHREYA P ANJARIA whose telephone number is (571)272-9083. The examiner can normally be reached M-F: 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHREYA ANJARIA/Examiner, Art Unit 3792                                                                                                                                                                                                        

/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792